Order entered October 7, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01354-CV

                          IN RE BENICA BROWN, ET AL., Relators

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-13-02375-M

                                             ORDER
       The Court has before it relators’ emergency motion for temporary relief. The Court

GRANTS the motion and STAYS all proceedings in the trial court. This stay shall remain in

effect until further order of this Court. The Court also has before it relators’ petition for writ of

mandamus. The Court requests that real party in interest and respondent file any responses to the

petition by October 17, 2013.


                                                       /s/    JIM MOSELEY
                                                              JUSTICE